Citation Nr: 1030687	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  02-00 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 
1984 to August 1984; on active duty from October 1985 to October 
1988 and from January 1991 to October 1991; to include service in 
Southwest Asia from February 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

When this case was most recently before the Board in November 
2007, it was remanded for further development.  The case has been 
returned to the Board for further appellate action. 

The issues of entitlement to an increased disability 
rating for a duodenal ulcer and entitlement to service 
connection on a secondary basis for gastroesophageal 
reflux disease have  been raised by the record, but have 
not been adjudicated by the originating agency.  
Therefore, they are referred to the originating agency for 
appropriate action.  


FINDING OF FACT

The Veteran has PTSD as a result of stressors that have been 
verified by credible supporting evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claim for service connection for 
PTSD.  Therefore, no further development with respect to the 
matter decided herein is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress 
disorder during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  In this case, it is not necessary to 
consider the revised regulation because credible supporting 
evidence of stressors supporting the diagnosis of PTSD is of 
record.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes that the Veteran had active service in Southwest 
Asia from February 1991 to May 1991.  More specifically, the 
service personnel records reveal that the Veteran served in Saudi 
Arabia with the 115th MASH unit from February 1991 to May 1991.  
The Veteran has long contended that he had traumatic experiences 
during this time frame, to include seeing frequent bombings 
(reported during a March 1996 VA examination) and transporting 
wounded Iraqi women and children (reported during a December 1997 
VA examination).  

The December 1997 VA examiner diagnosed the Veteran with PTSD 
consistent with the DSM-IV criteria and indicated that the 
Veteran's self-reported in-service stressors were consistent with 
this diagnosis.

The Veteran additionally was afforded an October 2000 VA 
psychiatric examination by the same examiner.  The examiner's 
findings were consistent with the December 1997 examination.

The Board additionally notes that a summary of the Veteran's 
reported stressors was sent to the U.S. Army and Joint Services 
Records Research Service (JSRRC).  The JSRRC responded that the 
115th MASH unit was within the combat zone and was one of the few 
units treating the greatest numbers of combat casualties.  The 
unit was located at Medical Center East, approximately twenty-
five miles east of Hafar Al Batin.  Hafar Al Batin was subject to 
an Iraqi Scud missile attack on February 14, 1991.   

The Board finds that the Veteran's claimed stressors of 
transporting casualties and being in the vicinity of a scud 
missile attack are supported by credible evidence.  Additionally, 
a VA psychiatrist has confirmed that the claimed stressors are 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressors.  Thus, the Veteran 
is entitled to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


